Citation Nr: 0823271	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to the service-connected disability of shell 
fragment wound, lumbar spine, with traumatic arthritis; 
damage to muscle group XX with retained metal fragments.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes additionally that a more recent February 2005 
RO decision granted the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating for the condition 
retroactively effective from the date of receipt of his 
claim.  In response, he filed an April 2005 
notice of disagreement (NOD) requesting a higher initial 
rating.  The RO subsequently issued another decision and 
statement of the case (SOC) in January 2006 increasing the 
rating for his PTSD from 30 to 50 percent with the same 
retroactive effective date.  He did not then file a 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement) concerning this additional claim to perfect an 
appeal to the Board on the additional issue of whether he is 
entitled to an even higher rating.  See 38 C.F.R. § 20.200 
(2007).  Therefore, that issue is not before the Board, only 
the claim concerning his right knee disorder.

FINDING OF FACT

There is no competent, persuasive evidence of record 
suggesting the veteran's current right knee disorder is the 
direct result of his military service.  There is also no 
correlation between this disorder and his service-connected 
low back disability.

CONCLUSION OF LAW

The veteran does not have a right knee disorder that was 
incurred in or aggravated by his military service, or that 
may be presumed to have been incurred in service, or that is 
proximately due to, the result of, or chronically aggravated 
by his 
service-connected low back disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq 
(West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of a December 2003 VCAA letter from the 
RO to the veteran.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his claim for 
service connection; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; and
(3) informing him of the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

It equally deserves mentioning that a recent March 2006 
letter from the RO further advised the veteran that a 
downstream disability rating and an effective date will be 
assigned if service connection is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

That said, the RO did not go back and again readjudicate the 
claim by way of a subsequent SSOC.  So, in essence, based on 
the above caselaw, the timing defect in the VCAA notice was 
not rectified because the RO did not go back and reconsider 
the claim after providing the required additional VCAA 
notice.  This is important to point out because the Federal 
Circuit Court and Veterans Claims Court have recently held 
that a statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  


As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the veteran did submit a June 
2008 informal hearing presentation, but it was essentially 
cumulative of arguments previously made.  Most importantly, 
he specifically responded in March 2006 to the VCAA Dingess 
notice sent earlier that month, stating he had no further 
evidence to submit.  Therefore, the absence of a subsequent 
SSOC after these notices is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Medrano, 21 Vet. App. at 173.  
It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.

In addition, all VCAA notices provided by VA were clear and 
pertinent to his contentions, such that a reasonable person 
could understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

There is no allegation or evidence that the timing error 
affected the essential fairness of the adjudication of the 
claim.  



And as for the duty to assist, the RO obtained the veteran's 
available service medical records (SMRs), VA treatment 
records, and arranged for a VA compensation examination.  
Also, he submitted personal statements and numerous private 
medical records.  Therefore, the Board is satisfied the RO 
has made reasonable efforts to obtain any identified medical 
records.  

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, some of the 
veteran's SMRs appear to have been destroyed in the fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri in July 1973.  Under these circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

Significantly, though, it appears that most or potentially 
all of the veteran's SMRs have actually been obtained by the 
RO.  



The standards of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), are not met in this case to require requesting 
another VA compensation examination.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is already 
sufficient competent medical evidence to adjudicate the 
secondary service connection claim, as well as consideration 
of direct service connection, such that another 
VA examination and/or opinion would serve no constructive 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Importantly, a relatively recent VA compensation examination 
was already provided to the veteran in March 2004, despite 
the fact that he did not agree with its findings.  That VA 
examination provided highly probative evidence that the 
etiology of his current right knee disorder is not due to his 
military service, nor is there any relation to his service-
connected low back disability.  As will be explained, these 
findings clearly outweigh those of a January 2004 opinion 
from a private physician, Dr. D.B., relating the veteran's 
right knee disorder to his low back disability, as that 
opinion lacks the proper basis.  As a whole, the service and 
post-service medical records provide more than sufficient 
evidence to decide the service-connection claim, either on a 
direct or secondary basis, such that another VA compensation 
examination is unwarranted.  So the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307 (2007)), there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2007).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As also stated by the Court, credibility is the province of 
the Board.  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis

The veteran contends that he has a right knee disorder that 
is secondary to his already service-connected low back 
disability.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
on both a direct and secondary basis in this appeal.  

The threshold criterion for service connection - on either a 
direct or a secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The March 2004 VA 
compensation examiner diagnosed the veteran with degenerative 
joint disease (i.e., arthritis) of the right knee due to 
trauma.  Moreover, he had a knee arthroscope operation 
performed as recently as 2003.  Thus, there is no disputing 
he has a current right knee disability.  

As to direct service connection, however, the veteran lacks 
competent evidence of a nexus (i.e., etiological link) 
between his current right knee disorder and his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  In fact, the March 2004 VA examiner 
offered an opinion specifically finding against any such 
nexus to the veteran's military service.  There is no 
competent medical evidence in the record that supports direct 
service connection for his right knee disorder.  In addition, 
his available SMRs do not reveal any complaints, treatment, 
or diagnosis of in-service knee injury or disease.  So there 
is not the required evidence of a direct correlation between 
his current right knee disorder and his military service.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  

In addition to the lack of this required medical nexus 
opinion, the Board also emphasizes that a gap of nearly two 
decades between the veteran's discharge from service and the 
first documented complaints of right knee problems provides 
highly probative evidence against this claim.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  This lengthy gap after 
service before the initial manifestation of any relevant 
symptoms also means the Board cannot presume his right knee 
arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regarding the question of secondary service connection, the 
Board is confronted with conflicting opinions.  There is 
competent medical evidence of record discounting any notion 
that the veteran's current right knee disorder is related to 
his service-connected low back disorder on a secondary basis.  
Velez 11 Vet. App. at 158.  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical 
nexus evidence is required to associate the right knee 
disorder with a service-connected disability).

The March 2004 VA examiner's opinion is entitled to a lot of 
probative weight because it is based on a personal 
examination of the veteran and independent review of the 
record.  It therefore has the proper factual foundation.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

Specifically, the March 2004 VA examiner determined the 
veteran's current right knee disorder is not as likely as not 
related to his service-connected lumbar spine condition.  
Further, "[i]t is this examiner's opinion that the veteran's 
right knee degenerative joint disease is nonmilitary related, 
as it occurred in 1996 or 1997 on the job."  This opinion 
considered the relevant history, as reflected in the other 
records on file for consideration.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

But, as mentioned, the Board is also mindful of the 
conflicting opinion of the January 2004 private physician, 
Dr. D.B., who opined that the veteran had "[c]hronic low 
back pain requiring overuse of his knees with squatting 
instead of bending at the waist and using the lumbar spine 
normally.  This would have contributed to progressive 
arthritic changes in his right knee and degenerative meniscal 
changes which required the arthroscopic surgery.  He now has 
approximately 10 percent impairment of the right knee related 
to the arthritic changes and related to his body and this 
could be attributed to the overuse due to the shrapnel wounds 
to the back."  

As a whole, the Board finds that this latter opinion is 
entitled to less probative weight, as the facts in this case 
do not support Dr. D.B.'s findings.  The VA compensation 
examiner's opinion, to the contrary, is simply more probative 
and credible.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Owens, 7 Vet. App. at 433.  The VA compensation 
examiner conducted a comprehensive examination of the veteran 
to determine the etiology of his right knee disorder.  This 
included a thorough interview and physical knee examination, 
including review of recent MRI reports of the knee.  The VA 
compensation examiner reviewed the veteran's claim file, 
including the veteran's available SMRs and post-service 
medical records.  The VA examiner also reviewed Dr. D.B.'s 
January 2004 opinion letter.  



The veteran and his representative allege there are certain 
statements made in the March 2004 VA examination report that 
rely on an inaccurate reported history.  However, there is no 
inherent reason to doubt the veracity or credibility of the 
reported history recorded in the March 2004 VA examination 
report.  And there is some supporting evidence for the VA 
examiner's notation that the veteran admitted to an emergent 
knee arthroscopic surgery in 1996-1997, due to an 
intercurrent job injury.  Indeed, a June 2003 VA treatment 
record contains the veteran's reported history of a knee 
arthroscopy operation seven years prior, placing it 
contemporaneous to 1996-1997 intercurrent on-the-job injury 
in question.  Moreover, his private records and treatment 
letters from Dr. S.H. confirm that he suffered a medial 
meniscal tear of the right knee after "twisting it" on the 
job in December 1991, followed by arthroscopic surgery in 
April 1993.  It is unclear whether the veteran merely 
misstated the date of that intercurrent injury and resulting 
arthroscopic surgery in his reported history to the VA 
examiner, or failed to disclose an additional intercurrent 
job injury in December 1991 with additional right knee 
surgery.  Regardless, though, it is rather clear that he 
suffered an intercurrent, job-related injury during the 1990s 
such that these medical records bolster the findings of the 
March 2004 VA examiner, while impinging the veteran's 
credibility insofar as his now vigorous denials of any such 
intercurrent job injury.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that, while interest in the 
outcome of a proceeding does not affect the competency of the 
veteran to testify, it may affect the credibility of his 
testimony).  

In contrast, the basis for Dr. D.B.'s opinion is uncertain 
and questionable.  Notably, Dr. D.B. did perform a physical 
examination and review recent radiology reports.  
Significantly, however, it appears Dr. D.B. was unable to 
review the veteran's claims file, unlike the VA examiner.  A 
further deficiency in the basis for Dr. D.B.'s opinion was 
the lack of a thorough interview of the veteran - in 
contrast, the VA examiner documented a lengthy and detailed 
reported history.  Indeed, Dr. D.B.'s opinion does not have 
any consideration of the veteran's intercurrent right knee 
job injury and resultant knee surgery during the 1990s, which 
contributed to the VA examiner's negative nexus finding.  
Medical opinions decline in probative value when they fail to 
discuss relevant post-service medical history.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).

And irrespective of that, Dr. D.B. appears to have issued a 
somewhat speculative opinion of a nexus to the service-
connected low back disability, based primarily on the 
veteran's limited reported history.  The veteran reported to 
Dr. D.B. that "[h]e feels that his right knee has become 
arthritic prematurely, because of pain in his back and 
overuse of the right leg to protect his back, which was 
unable to bend normally."  This statement was, in turn, 
well-reflected in Dr. D.B.'s positive secondary service 
connection nexus opinion, that the veteran had "[c]hronic 
low back pain requiring overuse of his knees with squatting 
instead of bending at the waist and using the lumbar spine 
normally."  And, moreover, that the knee arthritis "could 
be attributed to the overuse [of the right leg] due to the 
shrapnel wounds to the back."  

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran, and that the critical question is whether that 
history was accurate and credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  The 
holdings in these cases were partly in response to the prior 
holding in LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
indicating that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  Here, Dr. D.B. heavily relied on the 
veteran's self-reported history in forming his positive 
opinion of a nexus.  But the veteran's assertion is simply 
not credible because it fails to disclose the highly relevant 
and material fact of at least one intercurrent job injury and 
arthroscopic surgery on his right knee in the 1990s.  Indeed, 
neither the veteran nor Dr. D.B. considered whether his right 
knee disorder began upon injury in the workplace in the 
1990s.  Therefore, the Board does not find this nexus opinion 
for secondary service connection from Dr. D.B. to be 
competent and credible.  See again Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also 38 C.F.R. § 
3.159(a)(2).

So all this considered, the Board finds that the January 2004 
opinion of Dr. D.B. is of limited probative value compared to 
the March 2004 VA compensation examiner's opinion to the 
contrary.  

Finally, neither the veteran nor his representative, without 
evidence showing that he has medical training or expertise, 
is competent to offer a medical opinion as to a relationship 
between his service-connected low back disability and his 
current right knee problems.  See 38 C.F.R. § 3.159(a)(2); 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
In any event, even if one were to assume the competence of 
the veteran's lay statements, the medical evidence of record 
that is squarely against the existence of a secondary 
relationship clearly outweighs his lay assertions.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection, on either a direct or 
secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for service connection for a right knee disorder as 
secondary to the service-connected low back disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


